Opinion by
Will-son, J.
§ 709. Jurisdiction of court of appeals as to amount; case stated. Haney sued the railway company upon a verified account for $100 in justice’s court, and recovered judgment for that sum and costs. The company ap*622pealed to the county court, and there pleaded a counterclaim for $106, which plea, upon exception thereto, was stricken out, and Haney again recovered judgment for $100 and costs, from which judgment the company has appealed to this court, and appellee moves to dismiss the appeal for want of jurisdiction in this court over the subject-matter in controversy. Held: This court cannot entertain jurisdiction of an appeal, unless either the amount of the judgment appealed from, or the amount in controversy in the suit, exceeds the sum of $100, exclusive of interest and costs. [Const. art. V, secs. 6, 16; R. S. arts. 1068, 1382; W. & W. Con. Rep. § 510.] Article 1068 of the Revised Statutes is the controlling provision upon this subject, and excludes interest and costs. Either the principal of the judgment, or the principal of the amount in controversy, must exceed $100, else the judgment of the county court is conclusive.
May 16, 1885.
§ 710. Counterclaim not pleaded in justice's court cannot be pleaded in county court; such plea cannot be considered on question of jurisdiction. The fact that appellant pleaded a counterclaim for more than $100 in the county court, which had not been pleaded in the justice’s court, cannot be considered in determining the jurisdiction of this court of this appeal. That plea was properly stricken out, because it had not been pleaded in the justice’s court. [W. & W.. Con. Rep. §§ 239, 240; ante, § 123.] It did not constitute a part of the amount in controversy in the suit.
Appeal dismissed.